Citation Nr: 1314076	
Decision Date: 04/29/13    Archive Date: 05/15/13

DOCKET NO.  10-47 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for Crohn's disease.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs Commission


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from December 2003 to February 2005.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.
 
A review of the Veteran's virtual VA folder reveals that all documents in that folder have already been considered by the RO in adjudicating the Veteran's claim.
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that she is entitled to service connection for Crohn's disease.  The record reveals that in January 2009, the Veteran was discovered to have Crohn's disease.  The Veteran maintains that she first developed Crohn's disease during her period of active duty from December 2003 to February 2005.  She reports that in 2004, while serving in Kuwait and Iraq, she experienced a lot of problems with her digestive system.  She reported that she had diarrhea, nausea, dehydration, stomach cramps, pain, and weight loss during that time.

The Veteran's claims file was examined by a VA physician in August 2010.  The physician noted that the service treatment records did not reveal any clinical manifestations of Crohn's disease or of irritable bowel syndrome.  He also noted that Crohn's disease was not diagnosed until four years after discharge from service.  The VA physician opined that there is no clinical support for stating that the Veteran had the onset of symptoms of either irritable bowel syndrome or Crohn's disease while in service.  

In September 2012, the Veteran submitted a November, 16, 2009 letter from her private physician.  Dr. Milner provided a history of his treatment of the Veteran since September 2008.  He noted that the Veteran's Crohn's disease was discovered in January 2009, and he opined that the Veteran had had Crohn's disease in 2004 and it could have been present as early as one decade ago.

Given the conflicting medical opinions, and given that the Veteran's SSA medical records have yet to be obtained and reviewed, the Board finds that a new VA examination and medical opinion should be obtained and considered prior to adjudication the Veteran's claim.  See 38 C.F.R. § 3.159(c)(4).

The claims folder reflects that the Veteran applied for Social Security Administration (SSA) disability benefits.  The Veteran's SSA records are not of record and have not been requested.  These records should be obtained and reviewed.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).

The most recent VA treatment records in the claims file are dated August 24, 2012.  The Veteran's more recent VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Request, directly from the SSA, complete copies of any determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination.  

All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the RO/AMC must notify the Veteran and (a) identify the specific records the RO/AMC is unable to obtain; (b) briefly explain the efforts that the RO/AMC made to obtain those records; (c) describe any further action to be taken by the RO/AMC with respect to the claim; and (d) inform the Veteran that she is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Obtain copies of the Veteran's VA treatment records dated from August 25, 2012, to present.

3.  When the above actions have been accomplished, obtain a VA gastrointestinal opinion.  The examiner should review the Veteran's medical history and provide an opinion as to whether it is at least as likely as not (i.e. 50 percent probability or higher) that the Veteran's Crohn's disease first developed during, or is otherwise related to, the Veteran's period of active duty from December 2003 to February 2005.  She reports that in 2004, while serving in Kuwait and Iraq, she experienced a lot of problems with her digestive system.  She reported that she had diarrhea, nausea, dehydration, stomach cramps, pain, and weight loss during that time.  See the VA Form 9 dated in December 2010.  The examiner should provide reasons and bases for all opinions provided.

4.  Thereafter, undertake any other development action that is deemed warranted and readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and her representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


